303 S.W.3d 637 (2010)
George SENTER, Respondent,
v.
HOME CARE ASSISTANCE OF ST. LOUIS, LLC, Appellant.
No. ED 92656.
Missouri Court of Appeals, Eastern District, Division One.
February 23, 2010.
Robert Dwornick, Chesterfield, MO, for appellant.
Robert Parson, Jr., St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.


*638 ORDER

PER CURIAM.
Home Care Assistance of St. Louis, LLC ("Appellant") appeals the trial court's judgment in the Circuit Court of the City of St. Louis awarding damages to George Senter ("Respondent"). We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).